Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 1 of 36

EXHIBIT A

4849-5612-0585.]
tosrpsed 295 twoz ob Und Qounizy:

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 2 of 36

Person/Attorney Filing: David T Panzarella.

- Mailing:Address: 2701 East Camelback Road Suite 140,

City; State, Zip. Code: Phoenix, AZ 85016

Phone Number: (602) 977-1900

E-Mail. Address: jhansen@lerneraridrowe:com.

[ ] Representing Self, Without an Attomey

(if Attomey) State Bat Number: 013639, Issuing State: AZ,

IN. AND FOR THE COUNTY OF YAVAPAI

Geoffrey Cosmah, et al.

siaiiadciad Case:NO. V1300CV201980168
Enodio Borrero, et al. 6 a

Defendant(s). UMMONS

‘WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFRECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. 1 YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

 

1, A lawsuit has been filed against-you. .A copy of the lawsuit and othier court papers were
served on you. with this Summons.

2. If you donot warit'a judgment taken against you without:your input, ‘you. must filé<an
Answer in writmg with.the Court, and you must pay the required. filing fee. To file your
Answer, take or send-thé papers to Clerk of the Superior Court, 2840'N. Commonwealth
Drive, Camp Verde, Arizona 86322 ot electronically file your Answer through one of
Arizona's approved electroni¢ filing systems at: hitp:/Awww.azcourts:gov/efilinginformation.
Mail a copy-of the-Answer to the:other party, the Plaintiff, at thevaddress listed on the top
of this:Summionis. -

Note: Ifyou do not'file électronically-you will not have ¢lectronic access tothe docaments.
in this case,

3. Ifthis Summons and the-other court papers were served on ‘you within the State of

Arizona, your’Answer must be filed within TWENTY (20) CALENDAR DAYS ‘from the
date of- service, not counting the day-of'service. Lf thisSummons:and the other court papers:
were served on you outsidethe Stateof'Arizona, your Answer must be filed-within ~
THIRTY (30) CALENDAR DAYS fromthe date of: service, not counting:the day of
SErV1ce.. ;
h0Sbesed 8g ue Ab NODOqINZY

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 3 of 36

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Atizona i in
and for the County of YAVAPAT

SIGNED AND SEALED this date‘Jurie 17, 2019

DONNA McQUALITY -
Clerk of Superior Court

By: MBURNETI
Deputy Clerk —

 
Losvesby eg tui0.) AOS Lmogoqnizy

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 4 of 36

Peison/Attoniey Piling: David T Panzarella.

Mailing Address: 2701 East Camelback Road-Suite 140
City, State; Zip CodexPhognix, AZ 85016

Phone Number: (602) 9771900

E-Mail Address: jhansen@letnerandrowe.com

[ ] Repfesenting Self, Without an Attomey

(If Attorney) State Bat Number: 013639, Issuing State: AZ’

 

 

IN THE SUPERIOR COURT OF THE STATE.OF ARIZONA
IN AND'FOR THE COUNTY OF YAVAPAI

Geoffrey Costian, et al.
Plaintiff(s);
V.

CEasé:Nb. V.I300CV201980168

Enodio Borrero; et al, . SUMMONS
Defendant(s). UMMIONS

Tor Multi Image Group, Inc.
WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT

AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL.ADVICE.

 

I. A lawsuit has been filed against-you...: copy of the lawsuit:and.other court papeis were
served on you'with this Summons.

2, Ifyou do not wants judgment taken.against you without your input; you must file:an.
Answer in writing with the Court, atid you inust pay the required filing fee. To file your
Answer, take or seid. the papers to Clerk of the Superior Court, 2840.N. Commonwealth
Drive, Camp Verde, Arizona 86322 or electronically file your Answerthroughone of
Atizona's-approved <lectronic filing-systems at http://www.azcourts: gov/cfilinginformation:
Mail.a copy of the,Aviswer to the other party, the Plaintiff, at thesiddress listed onthe top
of this:Sumimons. . .

Note: If you-do.not'file electronically you will not have élécttonic access-to:the documents:
~ invthis-case.

3. Ifthis Summons ‘and the:other court papets were served on. you. within the State of
Arizona, your’ Answer inust be filed within TWENTY (20) CALENDAR DAYS from the
date of service; noticounting the day of service. If this: Summons:and the other court papers:
were served on-you outside the Stateof Arizona, your-Answer must’be filed.within
THIRTY (30) CALENDAR DAYS from the date of service, not:counting the day of
service.
Lose PSee 19g ww. ANB yD Qegany

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 5 of 36

Requests for reasonable accommodation for persons with disabilities must be made‘to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in

and for the County of YAVAPAT

SIGNED AND SEALED this date:June 17, 2019

DONNA McQUALITY
Clerk of Superior Court

By: MBURNETTI
Deputy Clerk —

 
MS iprgotas wnog sob pnogounizy

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 6 of 36

Peison/Attormey Filing:.David'T Panzarella.
Mailing: Address: 2701 East Camelba i Road. Suite 140:

     
 

E-Ma "SS: aiideh @lomieralidrowe: com:
t] Representing Self, Without an Attomey
(If Attorney) State Bar Number: 013639; Issuing State: AZ:

IN THE SUPERIOR COURT OF THE STATE.OF ARIZONA
IN.AND FOR THE.COUNTY OF YAVAPAI

Geoffrey Cosynah, et al.

Plaintiffs), | Casé:No. Vi300CV201980168'
Vs
Enodto. Borrere, et: al, SUMMONS
Defendentts) SUMMONS

_ Toi Jane Doe Borrero

AFFECTS YOUR RIGHTS, "READ THIS SUMMONS CAREFULLY. IF YOU DO.
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL-ADVICE.

I. A lawsuit hasbeen filed againstyou..A copy: of the lawsiit: and. other court papers were
served on. you with, this: Summons..

2. Ifyou do-not:wantia judgment taken apeinst ‘you' without: your input, you thust file.an:
Answet‘in writing, with the Couit, ‘and you:must pay ‘the tequited filing fee. To file your:
Answer, take or send. the papers to-Clerk ofthe Superior Court; 2840:N.. Comnonwealth

_ Deive, Camp Verde, Arizona’ 86322 or éléctronically file your Answer through one: ‘of
Arizona's approved electronic filing systems at http://www: azcourts, gov/efilinginformation.
Mail 4 copy: ‘of the Answer to the other party, ‘the. Plaintiff, ‘at the:address listed on the top
of this: Stmirions.
Note: If you donot: file électronically. you. will not have: électronic access to:the documents

in this ‘case.

3. If this Summons aitd the other court papers were served on: you. ‘within the State of
_ Arizona, your ‘Answer inust be'filed-within TWENTY (20) CALENDAR DAYS from the
date of service, not.counting: the day-of sérvice. Lf this:Summons.and the other court papers:
were served on-you outside: the State-of Arizona, your Answer, must be filed within
THIRTY (30) CALENDAR DAY'S from the date of service, not ceunting the day-of
service.
FOSPPSER 18g Woy AoByaaDOqumzY

. Clerk of Superior Court

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 7 of 36

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3. working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YAVAPAI .

SIGNED AND SEALED this date:June 17, 2019 -

DONNA McQUALITY

By: MBURNETT
Deputy Clerk —

 
“odiney

josreste yes udos A082

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 8 of 36

Petsoni/A ttorney Filing: David. ge Panzétella.
ae teas 2701 Bast ol Ri

 
 
   

Addr jhatisen(Dleitiorati dkowes coim-
[] Repieseriting Self, Without.an Attomeéy
(ff Attorney) State Bar Number: 013639, Issuing State: AZ’

IN THE SUPERIOR COURT OF THE STATE .OF ARIZONA
IN.AND FOR THE COUNTY OF YAVAPAI

Paints), Case.No, VI300CV201980168.
Va ‘

‘Enodio Borrero; etal, SUMMONS
_ Defendant(s). saiaa

To:Enodio Borrera

WARNING: THIS AN OF FICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ. THIS SUMMONS-CAREFULLY.IF YOU DO

NOT UNDERSTAND IT, CONTACT AN. ATTORNEY FOR LEGAL-ADVICE.

1. A lawsuit has: been. filed against you..A’ copy of the lawsuit and. other court.papers ‘were
served on you with this Summons: —

2. If-you do not'want'a judgment taken against'you without: youir input, you must file-an
Answer in writing with.the Court, and you: mist pay the requited filing fee. To file your
Answer; take or serid.the papers'to ‘Clerk of the Superior Court; 2840'N.. Commoriwealth
Drive, Camp’ Verde, Arizona 86322 or electronically file your Answer through otie-of
Arizona's.approved:electronic filing: systems. at http://www. azeourts: gov/efilinginformation.
Mail.a copy of the-Answer- to fhe-other party, the Plaintiff, at:the-address listed on the top

of this-‘Sumrmons.
Note: If you do:notfile électronically you. will:not have electionic access:to‘the docuinents

in. this case.

3. If this Summons aiid theothet court papers were served on ‘you. ‘within the State of
. Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS ‘from the
date of setvice; not.counting-tlie day of service, If this:‘Summons-and.the other court papers.
were served on-you:outside'the State:of Arizona, your Answer must be filed.within
THIRTY (30) CALENDAR DAYS from the date of:service, not counting the day of
setvice.
inte UPOet AOE LNODOCANT Y

wees:

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 9 of 36

‘Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days i in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YAVAPAI

SIGNED AND SEALED this dateJune 17, 2019

DONNA MeQUALITY
Clerk of Superior Court

By: MBURNETT
Deputy Clerk

 
Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 10 of 36

FILED.

DONNA:MEQUALITY.
“06/19/2019 “246PM:

BYE MBUTRNETT
| LERNER & ROWE; B.C, a
David T, Panzarella,. SBN 13639 rei walteepypt
: Matthew S; Feinman, SBN 29727 : eS
2701 B, Camelback’ Rd., Ste. 140°
Phoenix, Arizona 85016
| Telephones - (602) 9:77:
Fax: . (602

 
 
 
  

   
 

| minute entries alernerandrawe. om:
‘Attorneys for Plaintiffs — —_

 

IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA
IN AND FOR THE: COUNTY OF YAVAPAI

cm NR WN A RO NR

 

 

rt

|COSMAN, Tndividually and/or: as‘Husband:and | No.
| Wife,

eS
Doe

Plaintiffs,

 

COMPLAINT

ps
oe)

ivs,

—y
&é

ENODIO BORRERO and JANE DOE (Tort/Motor Vehicle —
| BORRERO, Individually and/or:as Wife-and | Non-Death Injuries)

: Busband; MULTI IMAGE GROUP; INC., A
{Florida Corporation; AJT TRUCKING, ING, A
| Florida Corporation; J OHN DOES I-X and
|JANE DOES I-X, individually and/oras |.
| Hefusbarid and: ‘Wife? BLACK: CORPORATIONS |:
| i and WHITE: LIMITED PARTNERSHIPS 1-|

 

moe of
Soa tw

  

ba RS
xO: 00.

 

8

 

Defendants,

oe
o

Plaintiffs, by and through, undersigned counsel, for théeit Complaint heréby alleges as: -

nN.
Js

: follows:
JURISDICTIONAL ALLEGATIONS,
oy || 4. ~The events that form the’basis for this. complaint o¢cuired within Yavapai County,

28 | 7 Arizoria anid, venue-in this court is proper pursuant to:A.R.S. § 12-401.

 

 

CLERK:SUPERIOR COURT |.

 
NH FB Fe oe BP Ee PSP EF PSP SK eS
BBE B& BUA wD RE DHFS

No wv WN

wo
ao

 

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 11 of 36

The damages sought in this matter are within the original jurisdiction of this court. :
PARTIES )
Plaintiffs reside in Winnipeg, Manitoba.
Upon information and belief, Plaintiffs allege that at all times relevant, Defendant :
Borrero was rnntite aad was a resident of Hialeah, Miami Dade County, Florida.
Upon information and belief, Plaintiffs allege that at all times relevant, Defendant |
Multi Image, Inc. is a Florida Corporation licensed to do business in the state of
Florida. |
Upon information and belief, Plaintiffs allege that at all times relevant, Defendant |:
AIT Trucking, Inc. is a Florida Corporation licensed to do business in the state of
Florida. | |
Defendants John Does I-X and Jane Does 1-X are individuals and/or married
couples whose identities are presently unknown to Plaintiff, and so are sued under
an alias. The true fare of Defendants John and Jane Does will be substituted !
when the true names are learned, Defendants John and Jane Does, if married, at .
all times relevant hereto acted for and on behalf of their marital community.
Defendants Black Corporations Lx ad White Limited Partnerships I-X are
corporations, limited partnerships, limited liability concerns, or other business |
entities, either ceatieed within defen 6% authorized f do business in the State of
Arizona, but whose identities are presently unknown to Plaintiff, and so are sued
under an alias. The true names of Defendants Black and White Corporations will

be substituted when learned.

 
me

wy NN MR NN NS PP BE Be Ee Be oe Re Ee
NRRR?PB S&S 8 FS © HA AW RH YN BO

oe NAH eB wHWD

 

tN
ce

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 12 of 36

10.

ii.

12,

15.

14.

15.

16.

iy

GENERAL ALLEGATIONS,
Plaintiffs reallege and incorporate herein by this reference the allegations in

Paragraphs 1 through 8 of their Complaint as though expressly set forth herein.

~ On-or about October 30, 2017, Plaintiff Geoffrey was operating his vehicle at the |

time of the subject collision.

On or about October 30, 2017, Plaintiff Diane was a passenger in the vehicle

driven by Plaintiff Geoffrey.
On or about October 30, 2017, Defendant Borrero was operating a 2006 Volvo
Tyactor Truck owned by Defendant Multi Imaging, Inc. and Defendant AST
Trucking at the time of the subject collision.

At all times relevant hereto, Defendant Borrero - in the course and scope of his

employment with Defendant Muiti Imaging Inc. and AJT Trucking at the time of |

the subject collision.

At all times relevant hereto, Defendant acted for and on behalf of his marital :
community.
Defendants caused certain acts to occur on or about October 30 2017 in Camp \

Verde, Yavapai County, Arizona.

Defendants caused Plaintiffs to suffer harm in an amount qualifying this matter as :

a Tier 2 case.

COUNT iN EGLIGENCE

   

Plaintiffs reallege and ABEEROEA herein by this reference Recap 1 imough |

16 of their Complaint as though expressly set forth herein.

 
oa

0 wn nawWana ww

NO. NM NO ON ee et
PN RRR BBE SS Fae ADaAaA REE H SF SG

|
Wal
aM

 

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 13 of 36

18.

19,

20.

a1,

22h

23.

On or about October 30, 2017, Plaintiffs and Defendant Borrero were traveling |
southbound on Interstate i? when Defendant Borrero, who was operating |.

Defendant Multi Image Inc. and AJT Trucking Inc.’s vehicle, failed to contro] the -

multiple nou=party vehicles as well.

safety regulations.
Upon information and belief, Plaintiffs allege Defendants were negligent for 1

failing to operate their vehicle in a reasonable and safe manner under the |

circumstances and eulliges into Plaintiffs’ vehicle.

Defendants owed a duty of care to Plaintiffs to operate their vehicle in a. |

reasonable and prudent manner to avoid colliding with Plaintiffs’ vehicle. —

Defendants breached the duty of care to Plaintiffs, causing the collision and » :

causing bodily injuries to Plaintiffs by failing to exercise due care in the speration

of their wehidle,

As a result of the collision caused by Defendants’ negligence, Plaintiffs suffered .

pain and sufferings inconvenience, centallnent of their usual activities, loss of

enjoyment ms life, grea pain of body and mind, inconvenience, loss of enjoyment,

and pain and suffering in the future.

speed of his vehicle and collided with Plaintiff's vehicle after colliding with |

Deferidants were found to be operating their vehicle in wolalion of at least 7 :

 
Oo @o UA HM &® WwW we

PRRRRPBB ESE BARBAREHHKS

 

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 14 of 36

24,

25:

26.

27.

28.

29.

30.

31.

As a result of the collision caused by Defendants’ negligence, Plaintiffs incurred )
expenses for medical treatment and expenses for related treatment and care as a |
result of injuries sustained in this collision, and Plaintiffs will continue to incur |
such expenses in the future. :
As a result of Defendants’ breach of the duty of care, Plaintiffs lost time from
regular employment and has lost wages.

COUNT HI — NEGLIGENCE PER SE
Plaintiffs teallege and incorporate herein by this reference Paragraphs 1 through |
24 of their Complaint as though expressly set forth herein. | :
Defendants owed a duty of care to Plaintiffs, along with other motorists on the.
roadway, to operate their vehicle ina reasonable and safe manner, in serene
with, and respecting of Arizona’ s traffic laws, and that did not create hazard for|

af

motorists on the roadway.

Defendants breached | that duty of care by failing to control the speed of their

vehicle in violates of A.R.S. §28- 701A.

Defendants breached that duty of care by peratine the vehicle in violation of at

least 17 safety regulations |

These violations were the iver and proximate cause of Plaintiffs’ injuries and:

damages. :
| ‘COUNT Ut — -RESPONDEAT! SUPERIOR

Plaintiffs reallege and incorporate herein by this reference Paragraptis 1 through 28 |

i

of their complaint as though expressly set forth herein.

 
Ts)

DP oN A UW B&B w

10
11
12

13. .

14
15
16
17
18
19
20
Zi
22
23
24
25
26
27
28

i

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 15 of 36

32.

33,

34,

a5

36.

ahs

38.

At all times relevant hereto, Defendant Borrero was in the course and scope of his
employment with Defendants Multi Imaging Inc. and AJT Trucking Inc. |

As the employer of Defendant Borrero, Defendants Multi Imaging Inc, and AJT
Trucking Inc., was/were wholly and exclusively liable for the acts of omissions of
Defendant Borrero through the operation of the doctrine respondeat superior.

COUNT IV - NEGLIGENT SUPERVISION

Plaintiffs reallege and incorporate herein by this reference Paragraphs 1-31 of their :

complaint as though expressly set forth herein.

4

As the employer of Defendant Borrero, Defendants Multi Imaging Inc. and AJT

Trucking Inc. had a non-delegable duty to monitor, train, supervise and conve! the: |
actions of Defendant Bortero, ane ip prevent Defendant Borrero from operating

Defendants Multi Imaging Inc. and AIT Trucking Incs’ vehicle in a manner so as to |

cause risk to the ie TOMIOENS public,
Defendant Multi Imaging Inc. and AST Trucking b Inc. breached that duty, directly
and proximately causing Plaintiffs injuries and damages,

COUNT V = NEGLIGENT ENGRUSTMENT

Plaintitts reallge and Ancorparale herein by this reference Paragraphs a-34 of their |

complaint as though expressly s¢ set forth here:

Defendants Multi Imaging Inc. and Bs T Trucking Inc,, as registered owners of the 7

2006 Volvo Tractor Truck knew, or should have known, that Defendant Borrero |

was prone to the use of reckless driving habits.

ye

 
Vo = oO SE 9

10
11
12
13
14
.
16
17
18
19
20
21
29,
23
24

26
27
28

| I

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 16 of 36

| ‘follows:
A.
Cc.
D.
E.
F.
G

ja

jw

HM

 

39. Defendants Multi Imaging Inc. and AJT Trucking Inc. nevertheless, entrusted the
40. Defendants Multi Imaging Inc. and AJT Trucking Inc,’ negligent entrustment of the |;

WHEREFORE, Plaintiffs pray for Judgment against Defendants, and all of them, as |

_ For Plaintiffs past and future lost wages;

vehicle, and keys to the vehicle, and the right to use the vehicle, to Defendant
Borrero, ;
2006 Volvo Tractor Truck was the direct and proximate cause of Plaintiffs’ injuries’

and damages.

For general damages;
For special damages;
For Plaintiffs’ expenses incurred for the past medical care and treatment of Plaintiffs’
injuries and for future medical expenses; | 7
For Plaintiffs’ expenses for repair/replacement of their vehicle, rental car expenses,
and loss of use for theic vehicle; ;

For Plaintiffs expenses driving to doctor appointments;

For reasonable attorney’s fees and costs;

For interest at the statutory rate; and

 
0 Oo YW A WN B® BW Poke

ae . : tt
PNP PRR SERB FS DAG EBB FS

 

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 17 of 36

I.

For such other and further relieve as this Court deems just and proper.

RESPECTFULLY SUBMITTED this | | day of June, 2019.

LERNER & ROWE, P.C.,

   

Davitt Pancaiella: Esq.
Matthew S. Feinman, Esq.

2701 FE. Camelback Road, Ste. 140
Phoenix, Arizona 85016—

Attorney for Plaintiffs

{

 
LosPesoe 19S utog A0b ynoQogunizy!

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 18 of 36

FILED,
‘DONNA -MeQUALITY:
“CLERK, ‘SUPERIOR COURT.
aa ‘T46PM:
Peisou/A ttomey Filing:Dayid'T Panzarella “mu
Mailing: Address: 2701 East:Camelback Road ‘Suite 140 Case No! Wisooe Wbigs0i8s
City, State, Zip Code: Phoenix, AZ 85016 Pegi TeanA RUN
Phone Number: (602) 977-1900
E-Mail Address: jhansen@lemerandrowe.com
FO Representitig Self, Without:an Attorney

(If Attorney) Staté Bar Nuitiber: 013639, Issuing State: AZ

IN THE-SUPERIOR COURT:-OF THE:STATE OF ARIZONA
IN.AND-FOR THE COUNTY OF YAVAPAL

Geoffrey Cosman, et al,

Plaintiff(s), Case’ Ne:

Vv.

Enis OMT ree A CERTIFICATE OF —
Aetenidaetts) COMPULSORY ARBITRATION

Lcertify'that I am-aware of the dollar limits and aity other limitations set forth by the -
‘Local Rules‘of-Practice for the Yavapai County Superior Court;.and.I further certify that’

this. case IS NOT subject to conspulsory: atbittation,, as-provided by Rules 72.tbrough'77 of
the. Arizona Rules.of Civil Procedure.

By: David T Panzarella /s/
Plaintiff/Attorney for Plaintiff
_.

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 19 of 36

FILED,
DONNA: McQUALITY.
CLERK; SUPERIOR ‘COURT
06/17/2019: 2:46PM:
BY! MBURNETT

| LERNER. & ROWE, PC.
David 'T. ‘Panzarélla, SBN 13639.

Case No.: Vis00CV201980168

Oo OC IW A HW KB w WY

2 NH ny NM HR KR N ww bee a RS Cm
pRPRPRRRRRES SF Uh FBR S

GEOFFREY COSMAN and. DIANE

| VSe

|EBNODIO BORRERO and JANE DOE

| BORRERO, lnidividually and/oras Wife and.

|} Husband; MULTI IMAGE GROUP, INC,, A.

| Florida.Gorporation; AJT TRUCKING, INC, A!

JANE. DOES J-X, individually and/or as.

lil

ware §. Yetomany SBN 29727

      
 

  

Srreona 850 d,, Ste, 140

 

srnepanaeowe: com.

: een for ene: a
IN'THE SUPERIOR COURT FORTHE STATE OF ARIZONA

 

N, Individually and/or as Husband and

 

Florida Corporation; JOHN. DOES I-X: and

‘Husband arid Wife; BLACK CORPORATIONS
xXcadd WHITE LIMITED.-PARTNERSHIPS F-|

x

 

_Defendants._

case {S NOT. subject to compulsory arbitration,

| Arizona Rules of Civil Procedure.

iW

 

 

HON: DEBRA PHECAN

IN AND FOR. THE COUNTY OF YAVAPAI

No.

 

NTIFFS' CERTIFICATE:
REGARD § COMPULSORY
ARBITRATION

  

The undersigned certifies that he: knows the ‘dollar limits and any other limitations. set.
{forth by the:local.rules-of practice for the applicable superior court,. and furthér-cértifies that this | |

as provided by Rules 72 through "77 of the |

 
Cc 2 YR A WN Rw Ow te

eR ES ee
PRPrPPpPPRBRB STE BUWABABHRE EHR SG

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 20 of 36

By

 

 

| RESPECTFULLY SUBMITTED this || day of June, 2019.

LERNER & ROWE, B.C,

ieee

 

 

  

a Esq.
Matthew S. Feinman nk
2701 E. Camelback Rd., Ste. 140

Phoenix, Arizona 85016
Attorney for Plaintiffs

 
—

Cm QA HW Pp wo Bw

Rowen 8B YR YP Pe ee a, ,
PNPRRRREREBE GSR ARE BRE GS

|| GEOPEREY COSMAN and DIANE _
| COSMAN; Individually and/or.as Husbarid.and.), No.
| Wife, Bo

| ENODIO BORRERO and JANE:DOE
|}BORRERO, Individually and/or as ‘Wife.and

| Husband; MULTI IMAGE GROUP; ING,,A

|| Blotida Corporation; AJT TRUCKING, INC, A
{Florida Corporation; JOHN DOES I-X-and
[JANE DOES L-X, jhdividually:and/ot as
|Husband and Wife; BLACK CORPORATIONS]
|X’and: WHITE LIMITED PARTNERSHIPS 1+]
1X, :

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 21 of 36

FILED.
DONNA MeQUALITY
CLERK,'SUPERIOR-COURT
OG/LT019 "246PM.
BY: MBURNETT
“DEPUTY

“ Gage'No.!U300eV201980168
HON: ‘DEBRA PHELAN

 

 

MOLE. Peach eta

Tenor a8 orto

 

IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YAVAPAI

 

 

Plaintiffs;
| PLAINTIFFS’? CERTIRICATE |

 

tenga.

The undéisigned certifies that he knows the: dollar limits and any’ other limitations set |

forth by'the local ritles. of practice for'the applicable supetior court, and-further, certifies that this
| case falls within the requirements for a TIER2 cise.

fu

\/ |
a7

 

 
2 6 MA A BR Ow oe

ee Et
I A UA & WwW LY KF O&O

Pr oN N Ww. ee

8 8B

—_
oxo

Vv
1A

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 22 of 36

RESPECTFULLY SUBMITTED this !7 day of June, 2019.
LERNER & ROWE, P.C.,

David ‘I’. Panzarella, Esq.
Matthew S. Feinman, Esa.
2701 E, Camelback Rd., Ste. 140
Phoenix, Arizona 85016

Attorney for Plaintiffs

By

    

 
PNM Py BP
Bk & FG

| LERNER & ROWE, PC, |
| Matthew S, Feintian, SB.
12701 E; CamelbackRd. Ste: 140

| Phoenix, Arizona: ‘85016
oe ey a4 a

| Antomeys for Pla
| IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

Oo ODN A B® wD He

bo
moe

lw
Ta
tut

nen

a

 

Case 3:19-cv-08220-DWL Document 1-1

  
   

 

   

 

SietittS

 

GHOFFREY COSMAN and DIANE

I COSMAN, Individaally arid/ot as Husband and. |

  

 

 

‘10
«| Wife,
14 iy
42: Plaintiffs,
13 VE
a [BNODIO: BORRERO and JANE DOE.
15 || BORRERO, Individually and/or:as: Wife:and.
; 1 Husband: MULTI IMAGE GROUP, ING,, A.
16 {I plorida Corporation! AJT TRUCKING, INC., A
17. |} Florida Corporation; JOHN DOES I- X and :
_ | [JANE DOES 1-X, individually. and/or.as
18 | tusband and Wife; BLACK’ CORPORATIONS.
1. || EX'and WHITE LIMITED PARTNERSHIPS 1-|
LX
“20 |.
ay. WH _Defendants,

 

Filed 07/26/19 Page 23 of 36

FILED
DONNA. McQUALITY.
*GLERK} SUPERIOR COURT
06/17/2019 ‘2:46PM
BY! MBURNETTE
‘DEPUTY

CaseHox Vix00CVabIgs0i68 == |:

HON:-DEBRA PHELAN’

IN-AND FOR THE COUNTY. OF YAVAPAI

No.

 

PLAINTIFES’ DEMAND: HOR,
J URY TRIAL

‘Pursuant to Rule: 48(b);. Atizona Rules of Civil Procedure, ‘Plaintiffs, by and though

"|| counsel undersigned, heieby DEMAND TRIAL BY JURY ON'ALL COUNTS.

 
oC

Oo oN A HM Ae OD

Roe Se OR rs Oh i
yP NP RR RRRB SRE H AU RDN RO

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 24 of 36

RESPECTFULLY SUBMITTED this! | day of June, 2019.

By

LERNER & ROWE, P.C.,

 

David T. Panzarella, Esq.
Matthew S. Feinman, ae
2701 E. Camelback Rd., Ste. 140
Phoenix, Arizona 85016

Attorney for Plaintiffs

 
_ -FOSPRsee IES Murey AoDUnoQe@nzy

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 25 of 36

Person/Attorney Filing: David T Panzarella

Mailing Address: 2701 East Camelback Road Suite 140
City, State, Zip Code: Phoenix, AZ 85016

Phone Number: (602) 977-1900

[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 913639, Issuing State: AZ
Attorney E-Mail Address: jhansen@lernerandrowe.com

 

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

Discovery Tier Level 2

3/13/2017 ver. 1
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

ee SF IN DO UH & Ww Be

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 26 of 36

TODD A. RIGBY, Bar No. 013383
Todd.Rigby@lewisbrisbois.com

SHAWN M. PETRI, Bar No. 022642
Shawn. Petri@lewisbrisbots.com

LEWIS BRISBOIS BISGAARD & SMITH LLP
Phoenix Plaza Tower II

2929 North Central Avenue, Suite 1700
Phoenix, Arizona 85012-2761

Telephone; 602.385.1040

Facsimile: 602.385.1051

Firm email: azdocketing@lewisbrisbois.com
Attorneys for AJT Trucking, Ine.

SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YAVAPAI

GEOFFREY COSMAN and DIANE No. CV2019-80168
COSMAN, Individually and/or as Husband
and Wife,

Plaintiffs, ANSWER

VS.

ENODIO BERRERO and JANE DOE
BORRERO, Individually and/or as Wife
and Husband; MULTI IMAGE GROUP,
INCS, A Florida Corporation; AJT
TRUCKING, INC., A Florida Corporation;
JOHN DOES I-X and JANE DOES I-X,
individually and/or as Husband and Wife;
BLACK CORPORATIONS I-X and
WHITE LIMITED PARTNERSHIPS I-X,

 

Defendant. |
For its Answer to Plaintiffs’ Complaint, Defendant AJT Trucking, Inc., admits,

denies and alleges as follows:

iF Answering Defendant denies each and every allegation contained in the
Complaint that is not specifically and unequivocally admitted to herein.

2. Answering Defendant lacks sufficient knowledge to adequately respond to

the allegations contained in Paragraphs 1, 2, 3, 4 and 5 of the Complaint and therefore

denies the same.

3. As it relates to Paragraph 6 of the Complaint, Answering Defendant admits

that AJT Trucking, Inc., is a Florida corporation licensed to do business in Florida.

4830-6178-4732.1

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

Lat met

eS SF SF A wh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 27 of 36

4, Answering Defendant lacks sufficient knowledge to adequately respond to
the allegations contained in Paragraphs 7 and 8 of the Complaint and therefore denies the
same.

GENERAL ALLEGATIONS

ae As it relates to Paragraph 9 of the Complaint, Answering Defendant
reincorporates by reference its responses to Paragraphs | through 8 of the Complaint as if
fully set forth herein.

6, Answering Defendant lacks sufficient knowledge to adequately respond to
the allegations contained in Paragraphs 10, 11 and 12 of the Complaint and therefore
denies the same.

7, As it relates to Paragraph 13 of the Complaint, Answering Defendant admits
only that Defendant Borrero was in the course and scope of his employment with AJT
Trucking at the time of the subject accident. Defendant denies all remaining allegations in
this paragraph.

8. Answering Defendant denies the allegations contained within Paragraphs 14
and 15 of the Complaint.

9. Answering Defendant lacks sufficient knowledge to adequately respond to
the allegations contained within Paragraph 16 of the Complaint and therefore denies the

Same,

COUNT I - NEGLIGENCE
10. As it relates to Paragraph 17 of the Complaint, Answering Defendant
reincorporates by reference its responses to Paragraphs 1 through 16 of the Complaint as if

fully set forth herein.

11. Answering Defendant denies the allegations contained within Paragraphs 18,
19, 20, 21, 22, 23, 24 and 25 of the Complaint.
//f
fff
Mff

4830-6178-4732.1 2

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

Se fF 41 DH UN Rh WB VY eH

NB Mh NR RD RN memes

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 28 of 36

COUNT II —- NEGLIGENCE PER SE
12. As it relates to Paragraph 26 of the Complaint, Answering Defendant
reincorporates by reference its responses to Paragraphs 1 through 25 of the Complaint as if

fully set forth herein.

13. Answering Defendant denies the allegations contained in Paragraphs 27, 28,

29 and 30 of the Complaint.
COUNT III - RESPONDEAT SUPERIOR

14. As it relates to Paragraph 31 of the Complaint, Answering Defendant
reincorporates by reference its responses to Paragraphs | through 30 of the Complaint as if

fully set forth herein.
15. As it relates to Paragraph 32 of the Complaint, Answering Defendant admits

only that Defendant Borrero was in the course and scope of his employment with
Defendant AJT Trucking at the time of the accident. Answering Defendant denies each
and every remaining allegation contained within that Paragraph.

16. Answering Defendant denies the allegations contained in paragraph 33 of the

Complaint.
COUNT IV —- NEGLIGENT SUPERVISION

17. As it relates to Paragraph 34 of the Complaint, Answering Defendant
reincorporates by reference its responses to Paragraphs | through 33 of the Complaint as if

fully set forth herein.

18. Answering Defendant denies the allegations contained in paragraphs 35 and

36 of the Complaint.
COUNT V —- NEGLIGENT ENTRUSTMENT

19. As it relates to Paragraph 37 of the Complaint, Answering Defendant
reincorporates by reference its responses to Paragraphs | through 36 of the Complaint as if

fully set forth herein.

20. Answering Defendant denies the allegations contained in paragraphs 38, 39

and 40 of the Complaint.

4830-6178-4732.1 3

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

Co FSF DTH MH BR | BR =

RMN NN Dkk kkk
eo a AW & YB VY = SF 6 ee BD Am BR OP SB BD

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 29 of 36

AFFIRMATIVE DEFENSES

21. Answering Defendant asserts the following affirmative defenses: sudden
emergency, comparative fault, non-party at fault, assumption of risk, failure to mitigate,
set-off, claim or issue preclusion, statute of limitations, failure to state a claim, insufficient
process of service, waiver, jurisdiction, accord and satisfaction.

Facts may come to light supporting additional affirmative defenses and Answering
Defendant reserves the right to raise any such other affirmative defenses including, but not
limited to, any matter considered an affirmative defense under Rule 8(c), Arizona Rules of
Civil Procedure.

WHEREFORE, having fully answered Plaintiffs’ Complaint, Answering Defendant
requests the following relief:

A. That Plaintiffs’ Complaint be dismissed with prejudice.

B. That Plaintiffs take nothing thereby.

C. That Answering Defendant be awarded all costs incurred herein.

D. That Answering Defendant be awarded such other and further relief as the
Court deems just and proper under the circumstances.

DATED this 16" day of July, 2019.
LEWIS BRISBOIS BISGAARD & SMITH LLP

By __/s/ Shawn M. Petri
Todd A. Rigby
Shawn M. Petri
Attornevs for AJT Trucking. Inc.

E-filed this 16" day of July, 2019.
COPY of the foregoing mailed
this 16" day of July, 2019, to:

f/f

tid

Aid

4830-6178-4732,1 4

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

eo 6 ST A wo eR WR Bw eH

DP ehhh fk kek peed
ao 1D A fF DB YM KF SCS CO SG HT KR hh BR BR BR SF SG

 

 

Case 3:19-cv-08220-DWL Document 1-1

Matthew Feinman

David Panzarella

LERNER & ROWE, P.C.

2701 E. Camelback, Rd., Ste 140
Phoenix, AZ 85016

Attorneys for Plaintiff

/s/ Laura M. Nagelkirk
33219-704

4830-61 78-4732.1

Filed 07/26/19 Page 30 of 36

 
Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 31 of 36
TurboCourt - Legal Paperwork Assistance - Filing Details Page 1 of 1

TURBO thicsne [! Profile if Help: Acout |; Qu tl

Relax. We're in Your Court. Titpsoutin 3umin you are working with form set # 3626543

 

Filin
is [Keyword/Matter #| Change My Notification Status} | Request My Forms | [Copy for New Form set] [List My Forms] {View Courl Case Documents

© Filing Details Form Set # ° 362553 Case # ¥1300CV201950168
Messages Key word/Matter # 33219-704 Status oiled
Your Poyments an e a . Yavapai - Superior Court- Verde
Filing Type General Civil Location # Veitey
eSoaryic
Customer Name Stevo 1 Petri Customer Email shewn.patr Dlewvislrisoois.cem

Delivery Date & Time Here 92:24 °M Filing Date & Time 07/16/2019 2:26 PM MST

Email notification with filing/case dstails shown in the bacy 91 the email, plus a link

Notification Status fo eauabsite

Court Transaction# VENDOR FILING ID #1083033

Your Forms — ; info

_.. Summary Sheet (This summary sheet will not be filed with the court. This sheet Cl «de View
~ is for your personal records only.) Sei
i First Appearance Notice O Ux View

Attached Documents ; Info

OO '& View

~ 3 Answer: Answer: ANSWER

Corye yd ‘= 2019 Ineeeys, bre

https://www.turbocourt.com/go.j sp?act=actShowScreen&scr=scrCaseDetails&id=5 | 15288... 7/17/2019
Co Oo ST KH th Op

10
c
2
13
14
15
16
9
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 32 of 36

LERNER & ROWE, P.C.
David T. Panzarella, SBN 13639
Matthew S. Feinman, SBN 29727
2701 E. Camelback Rd., Ste. 140
Phoenix, Arizona 85016
Telephone: (602) 977-1900

Fax: 602) 332-4342

mfeinman@lernerandrowe.com
minute _entries@lernerandrowe.com

Attorneys for Plaintiffs
IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YAVAPAI

 

GEOFFREY COSMAN and DIANE
COSMAN, Individually and/or as Husband and | No. V1300CV201980168

Wife,

Plaintiffs,
PLAINTIFFS’ NOTICE OF
VS. VOLUNTARY DISMISSAL
ENODIO BORRERO and JANE DOE (Assigned to the Hon. Debra Phelan)

BORRERO, Individually and/or as Wife and
Husband; MULTI IMAGE GROUP, INC., A
Florida Corporation; AJT TRUCKING, INC., A
Florida Corporation; JOHN DOES I-X and
JANE DOES I-X, individually and/or as
Husband and Wife; BLACK CORPORATIONS
I-X and WHITE LIMITED PARTNERSHIPS I-

X,

 

Defendants.

Plaintiffs, through undersigned counsel, pursuant to Rule 41, file their Notice of

Dismissal with prejudice for Defendants Borrero and Multi Image Group, Inc. ONLY. Mr.

Borrero is deceased and Multi Image Group does not own the vehicle in question. Defendant

AJT Trucking, Inc. claims ownership of the vehicle and acknowledges employment of Mr.
Borrero at the time of the crash. The case will proceed against AJT Trucking ONLY.

Defendants have not filed a responsive pleading to the Complaint.

 
oC CO SD BD AH BRB BH BK

My Ne YY N NY NH NY BY BB eB Se em

Case 3:19-cv-08220-DWL Document1-1 Filed 07/26/19 Page 33 of 36

RESPECTFULLY SUBMITTED this [S“day of July, 2019.

By

ORIGINAL of the foregoing e-filed this
day of July 2019 to:

Yavapai County Superior Court
COPY of same emailed this same day to:

Shawn M. Petri, Esq.

Todd Rigby, Esq.

LEWIS BRISBOIS BISGAARD & SMITH, LLP
2929 N. Central Avenue, Suite 1700

Phoenix, AZ, 85012

Attorney for Defendant AJT Trucking, Inc.

Steve Reiss, Esq.

MULTI IMAGE GROUP
Chief Sales Officer
Steve.reiss@mig.cc
Attorney for Defendant MIG

J Hoag
U

 

 

LERNER & ROWE, P.C.,

 

nea T. Panzarella, Esq.

Matthew S. Feinman, ce
2701 E. Camelback Rd., Ste. 140
Phoenix, Arizona 85016

Attorney for Plaintiffs

 
wm FB WwW pp

oO Oo 1 DH

10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 34 of 36

LERNER & ROWE, P.C.

David T. Panzarella, SBN 13639
Matthew S. Feinman, SBN 29727
2701 E. Camelback Rd., Ste. 140
Phoenix, Arizona 85016
Telephone: (602) 977-1900

Fax: 602) 332-4342
infeinman@lernerandrowe.com
minute _entries@lernerandrowe.com
Attorneys for Plaintiffs

IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YAVAPAI

 

GEOFFREY COSMAN and DIANE
COSMAN, Individually and/or as Husband and | No. V1300CV201980168

Wife,

Plaintiffs,
ORDER FOR DISMISSAL OF

VS. DEFENDANTS BORRERO AND MULTI
IMAGE GROUP, INC. ONLY

ENODIO BORRERO and JANE DOE
BORRERO, Individually and/or as Wife and (Assigned to the Hon. Debra Phelan)
Husband; MULTI IMAGE GROUP, INC., A
Florida Corporation; AJT TRUCKING, INC., A
Florida Corporation; JOHN DOES J-X and
JANE DOES I-X, individually and/or as
Husband and Wife; BLACK CORPORATIONS
I-X and WHITE LIMITED PARTNERSHIPS I-
X,

 

Defendants.

Pursuant to Plaintiffs’ Voluntary Dismissal, Rule 41(a)(1), and good cause showing

therefore,
If IS ORDERED that only Defendants Borrero and Multi Image Group, Inc. are

dismissed with prejudice, all parties to bear their own attorneys’ fees and costs.

ORDERED this date: , 2019,

 

The Honorable Debra Phelan

 
Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 35 of 36

FILED
DONNA McQUALITY
CLERK, SUPERIOR COURT
07/24/2019 12:18PM
BY: JHARSHMAN
DEPUTY

LERNER & ROWE, P.C.

David T. Panzarella, SBN 13639
Matthew S. Feinman, SBN 29727
2701 E. Camelback Rd., Ste. 140
Phoenix, Arizona 85016
Telephone: (602) 977-1900

Fax: 602) 332-4342
mfeinman@lernerandrowe.com
minute_entries(@lernerandrowe.com
Attommeys for Plaintiffs

IN THE SUPERIOR COURT FOR THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YAVAPAI

 

GEOFFREY COSMAN and DIANE
COSMAN, Individually and/or as Husband and | No. V1300CV201980168
Wife,

Plaintiffs,
ORDER FOR DISMISSAL OF

Vs. DEFENDANTS BORRERO AND MULTI

IMAGE GROUP, INC. ONLY
ENODIO BORRERO and JANE DOE

BORRERO, Individually and/or as Wife and (Assigned to the Hon. Debra Phelan)
Husband; MULTI IMAGE GROUP, INC., A
Florida Corporation; AJT TRUCKING, INC., A
Florida Corporation; JOHN DOES I-X and
JANE DOES I-X, individually and/or as
Husband and Wife; BLACK CORPORATIONS
I-X and WHITE LIMITED PARTNERSHIPS I-
x

>

 

Defendants.

 

 

 

Pursuant to Plaintiffs’ Voluntary Dismissal, Rule 41(a)(1), and good cause showing
therefore,
IT IS ORDERED that only Defendants Borrero and Multi Image Group, Inc. are

dismissed with prejudice, all parties to bear their own attorneys’ fees and costs.

MfP~

ned by PHELAN, DEBRA R 07/22/2019 11:26:20 KKS2Bkz0

esi
i ne Honor apie Weora IK. rneian

 
10
1]
12
13
14
15
16
Li
18
19
20
21
ZA
23
24
25
26
al
28

 

 

Case 3:19-cv-08220-DWL Document 1-1 Filed 07/26/19 Page 36 of 36

CC: Lemer & Rowe, PC (e)
Lewis Brisbois Bisgaard & Smith, LLP (e)

 
